Citation Nr: 1514743	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  08-09 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for service-connected generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that continued a 10 percent disability rating for generalized anxiety disorder.  The Veteran filed notice of disagreement with that determination.

During the pendency of the appeal, in March 2008, the RO determined that the Veteran's generalized anxiety disorder warranted an increased 50 percent disability rating, effective from August 15, 2000 (the date of a VA outpatient treatment record that was considered an informal claim for an increased rating).  The Veteran filed a timely substantive appeal.

In January 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the agency of original jurisdiction received an Authorization And Consent To Release Information To The Department Of Veterans Affairs (VA) (VA Form 21-4142) indicating treatment, in pertinent part, for generalized anxiety disorder at the Sharp Grossmont Hospital, Dr. Rubin Moyer, and a Dr. Jackson.  It does not appear that these records have been obtained by the agency of original jurisdiction.  As such, on remand, an effort must be undertaken to obtain the identified private treatment records.

Private outpatient treatment records from B. A. Michlin, M.D., show that the Veteran indicated that he had been in receipt of Social Security Administration disability benefits.  To date, however, a copy of the Veteran's Social Security Administration records has not been associated with the claims file.  As such, remand is necessary to obtain any available Social Security Administration decisions and underlying records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran most recently underwent a VA examination in September 2012 wherein he was diagnosed with generalized anxiety disorder and major depressive disorder.  In an addendum dated in December 2012, the VA examiner indicated that 

the generalized anxiety disorder was a separate disability from the major depressive disorder.  However, the VA examiner did not specify which, if any, of the active symptoms experienced by the Veteran were attributable solely to the service-connected generalized anxiety disorder and which to the major depressive disorder.  As the precise nature of the Veteran's psychiatric disorder over the course of this appeal remains unclear, an opinion must be obtained as to whether the symptomatology associated with the service-connected generalized anxiety disorder can be dissociated from those symptoms attributable to the non-service-connected major depressive disorder.  (Where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as connected to service.  See Mittleider v. Brown, 11 Vet App 181 (1998); see also Esteban v. Brown, 6 Vet. App. 259 (1994).)  Moreover, as it has been more than two years since the Veteran's disability has been medically evaluated, a contemporaneous examination is required.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

As to the issue of entitlement to a TDIU, the generalized anxiety disorder rating claim is inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected generalized anxiety disorder must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disorders should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated or evaluated him for his service-connected generalized anxiety disorder.  Records not previously obtained should be sought, including records from those care providers identified by the Veteran in December 2013 (Sharp Grossmont Hospital, Dr. Rubin Moyer, and a Dr. Jackson).  This shall also include updated treatment records from VA. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall obtain a complete copy of all decisions and underlying documents considered in those decisions with respect to the Veteran's application for Social Security Administration disability benefits. 

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claims, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The agency of original jurisdiction shall afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected psychiatric disability.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing to determine whether the Veteran in fact has generalized anxiety disorder, must be accomplished.  

The examiner shall assign separate numerical global assessment of functioning (GAF) scores for each diagnosed disability, and explain what the assigned score represents.  (If generalized anxiety disorder is not found, an explanation should be provided, and the findings should be reconciled with other evidence of record showing such a diagnosis.)

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is advised that in assessing the degree of disability, where manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also state whether the Veteran's service-connected generalized anxiety disorder prevents him from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms of his service-connected generalized anxiety disorder affect his social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




